 



Exhibit 10.22
LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
pursuant to the
BOWNE & CO., INC.
AMENDED AND RESTATED 1999 INCENTIVE COMPENSATION PLAN
* * * * * * *
Participant:
Date of Grant:
Number of Restricted Stock Units granted:
This Long-Term Equity Incentive Award Agreement (this “Agreement”) is made as of
the Date of Grant set forth above by and between Bowne & Co., Inc., a Delaware
corporation (the “Company”), and the individual whose name is set forth above
(“Participant”), whose address is in care of Bowne & Co., Inc., pursuant to the
Company’s 1999 Incentive Compensation Plan as Amended and Restated May 25, 2006
(the “Plan”). The terms of the Plan are incorporated herein by reference, and
terms defined in the Plan have the same meanings in this Agreement unless the
context otherwise requires. This Agreement is subject in all respects to the
terms and provisions of the Plan (including, without limitation, any amendments
thereto adopted at any time and from time to time unless such amendments are
expressly intended not to apply to the award provided hereunder). Participant
hereby acknowledges receipt of a true copy of the Plan that Participant has read
the Plan carefully and fully understands its content, and hereby agrees to be
bound by all the terms and provisions thereof. In the event of a conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control.
1. Grant of Restricted Stock Units. The Company hereby grants to the
Participant, as of the Date of Grant specified above, the number of Restricted
Stock Units specified above (the “Target Award”) with respect to the Common
Stock of the Company (“Common Stock”). Subject to the terms and conditions
herein set forth, these Restricted Stock Units represent contingent commitments
by the Company to issue and deliver (hereafter referred to as “conversion”) to
Participant, in recognition of Participant’s continued service to the Company
and at no cost to Participant, shares of Common Stock at a future date. This
Agreement does not entitle Participant to any payment of cash compensation.
The Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason. The Participant shall not have the rights of a stockholder in respect of
the shares of Common Stock underlying this Award until such Common Stock is
delivered to the Participant in accordance with paragraph 4 below.
2. Performance Conditions. The Restricted Stock Units are subject to the
following performance conditions:
(a) Performance Period. Subject to the provisions of paragraph (b), the
Performance Period shall be the three calendar year period 2006 through 2008.

- 1 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
(b) Relative Performance. The number of shares of Common Stock to which
Participant will be entitled to receive from the Company upon conversion
pursuant to this Agreement following the completion of the Performance Period is
directly related to the actual level of performance achieved during such period,
defined as Threshold, Target or Maximum. If the specified Maximum level of
performance is achieved during the two calendar year period of 2006 and 2007,
then the Performance Period shall be shortened to such two calendar year period.
(c) Performance Criteria. The Committee shall employ such criteria for
evaluating the performance of the Participant, the Company, or a division or
operation of the Company, over the Performance Period as the Committee shall in
its discretion deem appropriate in determining whether and to what extent the
Threshold, Target or Maximum Award shall be deemed achieved (the “Performance
Criteria”). These criteria are communicated to Participant in a Performance
Chart in Appendix A, accompanying and made a part of this Agreement.
(d) Determination of Final Awards. Within ninety (90) days following the
completion of the Performance Period, the Committee shall assess the relative
achievement of the Performance Criteria and determine the percentage (not to
exceed 200%), if any, of the Target Award to be awarded to Participant (the
number of full shares of Common Stock resulting from the application of such
percentage being hereinafter called the “Final Award”), provided that the
Committee shall bear no liability for any delay in such assessment. The
Committee shall have no discretion to increase the Final Award to be determined
solely on the basis of the extent to which Performance Criteria were achieved.
Within thirty (30) days following the determination of the Final Award, the
Committee shall request the Company to notify Participant of the number of
shares of Common Stock to be issued (the “Notification Date”), provided that the
Committee and the Company shall bear no liability for any delay in such
notification.
3. Dividend Equivalent Rights. The Company shall maintain a bookkeeping account
for Participant (the “Distribution Equivalent Account”) for the purpose of
crediting additional shares of Common Stock attributable to the reinvestment of
dividends on the Common Stock into which the Restricted Stock Units subject to
this Agreement may be converted, as if such dividends had been reinvested in
such Common Stock on date of such dividend payment. On the date of payment of a
cash dividend, stock dividend, and other distributions made generally to the
holders of shares of Common Stock, from the first day through the last day of
the Performance Period, the Company shall credit to Participant’s Distribution
Equivalent Account an amount equal to (a) x (b), where (a) equals the Target
Award, and (b) equals the dollar amount of such distribution.
The Final Award shall include the number of shares of Common Stock in the
Distribution Equivalent Account prorated to the extent to which Performance
Criteria were achieved, as determined by the Committee in paragraph 2(d) above.
The shares of Common Stock credited to Participant’s Distribution Equivalent
Account shall also be subject to the same forfeiture restrictions, restrictions
on transferability, and elective deferral opportunities as apply to the shares
of Common Stock into which the Restricted Stock Units subject to this Agreement
may be converted.
4. Delivery of Common Stock. Subject to the terms of the Plan and any elective
deferral pursuant to paragraph 5 below, upon the determination of the Final
Award in paragraph 3(d) above, the Company shall distribute to Participant as
soon as practicable following the Notification Date the number of shares of
Common Stock comprising the Final Award. In connection with the delivery of the
shares of Common Stock pursuant to this Agreement, Participant agrees to execute
any documents reasonably requested by the Company.

- 2 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
5. Elective Deferral of Receipt of Common Stock. If permitted by the Company,
Participant may elect, in accordance with written plans or procedures adopted by
the Company from time to time and within thirty (30) days of the Date of Grant
specified above, to defer the distribution of all or any portion of the shares
of Common Stock that would otherwise be distributed to Participant hereunder
(“Deferred Shares”). Such deferral election, if made, may be revoked or amended
prior to June 30, 2007. Following the Notification Date with respect to Common
Stock that have been so deferred, the applicable number of Deferred Shares shall
be credited to a bookkeeping account established on Participant’s behalf under
Bowne’s Deferred Award Program.
6. Non-Transferability. The Restricted Stock Units created by this Agreement are
not transferable by Participant other than by will or the laws of descent and
distribution. Any attempt to transfer contrary to the provisions hereof shall be
null and void.
7. Termination of Employment.
(a) Forfeiture of All Rights. If Participant’s employment with the Company
terminates for any reason other than Disability, Involuntary Dismissal,
Retirement or death prior to the Notification Date, the Restricted Stock Units
subject to this Agreement shall immediately be cancelled and this Agreement
shall become null and void and Participant (and Participant’s estate, designated
beneficiary or other legal representative) shall forfeit all rights or interests
in and with respect to the Restricted Stock Units, or the Common Shares or
Deferred Shares referred to in this Agreement. The Board or the Committee, in
its sole discretion, may determine, not later than ninety (90) days after the
date of any such termination, that all or a portion of any the Participant’s
unvested Restricted Stock Units shall not be so cancelled and forfeited, but
shall bear no liability for any delay in such determination.
(b) Forfeiture of Pro-Rated Rights. If the Participant’s employment with the
Company terminates due to the Participant’s Disability, Involuntary Dismissal,
Retirement or death, Participant or Participant’s beneficiary, as the case may
be, will be entitled to receive a pro-rata portion of the Final Award, issued to
the Participant as soon as practicable following the end of the calendar year in
which such termination occurs. The pro-rata number of shares of Common Stock to
be delivered to Participant will be calculated as (a) x (b)/(c), where
(a) equals the number of shares that would have comprised the Final Award had
the last day of the final year of Participant’s employment been the last day of
the Performance Period, (b) equals the number of days from January 1, 2006 to
Participant’s last date of common law employment with the Company prior to such
Disability, Involuntary Dismissal, Retirement or death, and (c) equals 1,095
(one thousand ninety-five).
(c) Definitions. For purposes of this Agreement, “Disability” shall have the
same meaning set forth in any employment agreement between the Company and
Participant; in the absence of such an agreement, “Disability” means disability
as determined by the Committee in accordance with the standards and procedures
similar to those under the Company’s long-term disability plan, if any. Subject
to the first sentence of this paragraph, at any time that the Company does not
maintain a long-term disability plan, “Disability” shall mean any physical or
mental disability which is determined to be total and permanent by a doctor
selected in good faith by the Committee.
For purposes of this Agreement, “Involuntary Dismissal” shall mean the
termination of Participant’s employment with the Company (or any Subsidiary)
through and directly attributable

- 3 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
to an action taken by the Board, the Committee, or the Company, other than
dismissal for Cause. For purposes of this Agreement, “Cause” shall have the same
meaning set forth in any employment agreement between the Company (or any
Subsidiary) and Participant; in the absence of such an agreement, “Cause” shall
mean the commission by the Participant of any of the Events Triggering
Forfeiture as identified in Section 10(b) of the Plan.
For purposes of this Agreement, “Retirement” shall mean the Participant’s
termination of employment (other than for Cause) on a date which is after both
(i) the Participant’s 55th birthday and (ii) the completion of five (5) years of
service with the Company.
8. Designation of Beneficiary. Participant may file with the Company a written
designation of a beneficiary or beneficiaries hereunder (the “Beneficiary”) and
may from time to time revoke or change any such designation. Any designation of
Beneficiary shall be controlling over any other disposition, testamentary or
otherwise; provided, however, that if the Committee shall be in doubt as to the
entitlement of any such Beneficiary to any rights hereunder, the Committee may
determine to recognize only the legal representative of Participant, in which
case the Company, the Committee and the members thereof shall not be under any
further liability to anyone.
9. Withholding of Income and Other Taxes. Participant hereby agrees to be wholly
and solely liable for the payment of any withholding taxes, FICA/Medicare
contributions, or payroll or similar taxes under any federal, state or local
statute, ordinance, rule or regulation (collectively, “Withholding Taxes”)
applicable to compensation payable under this Agreement. As a condition
precedent to the issuance and delivery of certificates for shares of Common
Stock hereunder, appropriate arrangements to the satisfaction of the Company
shall be made with respect to any Withholding Taxes. The Company may, at its
sole discretion, deduct the Withholding Taxes from Participant’s other payments
of compensation during or following the pay period on which any such applicable
tax liability arises. The Committee may, in its sole discretion, permit
Participant, subject to such conditions as the Committee may require, to elect
to have the Company withhold the issuance and delivery of that number of shares
of Common Stock otherwise deliverable pursuant to this Agreement having a Fair
Market Value equal to all or a portion of such Withholding Taxes.
10. Adjustments in the Event of Change in Common Stock. In the event of any
change in the Common Stock by reason of any stock dividend, recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares, or rights offering to purchase shares of Common Stock at a price
substantially below fair market value, or of any similar change affecting the
Common Stock, the number and kind of shares of Common Stock to which this
Agreement relates shall be appropriately adjusted consistent with such change in
such manner as the Committee may deem equitable to prevent substantial dilution
or enlargement of the value of the rights granted to Participant hereunder. Any
adjustment so made shall be final and binding upon Participant, any Beneficiary,
or any other party enforcing the rights of Participant.
11. Legal Compliance. The Company may postpone the time of delivery of
certificates of its Stock for such additional time as the Company shall deem
necessary or desirable to enable it to comply with the registration requirements
of the Securities Act of 1933 or the Securities Exchange Act of 1934 or any
rules or regulations of the Securities and Exchange Commission promulgated
thereunder or the requirements of other applicable laws, including state laws
relating to authorization, issuance or sale of securities.
If Participant fails to accept delivery of the shares of Common Stock upon
tender of delivery thereof, his or her right with respect to such undelivered
shares of Common Stock may be

- 4 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
terminated in the Company’s discretion, or terminated in accordance with
applicable law.
12. Miscellaneous Provisions.
(a) Effect on Other Employee Benefit Plans. The value of the Restricted Stock
Units granted pursuant to this Agreement and the value of shares of Common Stock
issued and delivered hereunder will not be included as compensation, earnings,
salary or other similar terms used when calculating Participant’s benefits under
any employee benefit plan sponsored by the Company (or any Subsidiary), except
as such plan may otherwise expressly provide.
(b) No Employment Rights. The award of Restricted Stock Units granted pursuant
to this Agreement does not give Participant any right to remain employed by the
Company (or any subsidiary).
(c) Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may
only be modified or amended by a writing signed by both the Company and
Participant.
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles of conflict of laws thereof.
(e) Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
     If such notice is to the Company, to the attention of the Corporate
Secretary of Bowne & Co., Inc., 55 Water Street, New York, NY 10041, or at such
other address as the Company, by notice to the Participant, shall designate in
writing from time to time.
     If such notice is to Participant, at his or her address as shown on the
Company’s records, or at such other address as Participant, by notice to the
Company, shall designate in writing from time to time.
(f) Compliance with Laws. The issuance of the shares of Common Stock pursuant to
this Agreement shall be subject to, and shall comply with, any applicable
requirements of any federal and state securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, or
the Securities Exchange Act of 1934, and any rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of shares of Common Stock pursuant to this
Agreement if such issuance would violate any such requirements.
(g) Binding Agreement; Assignment. This Agreement shall inure to the benefit of,
be binding upon, and be enforceable by the Company and its successors and
assigns. Participant shall not assign any part of this Agreement without the
prior express written consent of the Company in it is discretion.
(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.

- 5 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
(i) Headings. The titles and headings of the various paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
(j) Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated there under.
(k) Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Agreement to be executed
on its behalf by an officer of the Company thereunto duly authorized and
Participant has accepted the terms of this Agreement, both as of the date of
grant.

              BOWNE & CO., INC.
 
       
 
  By:    
 
             
 
  Phil E. Kucera    
 
       
 
  Participant:    
 
       
 
  Name:    
 
       
 
       
 
  Signature:    
 
       

- 6 -



--------------------------------------------------------------------------------



 



LONG-TERM EQUITY INCENTIVE AWARD AGREEMENT
Appendix A. Performance Chart

  •   For the 2006 to 2008 Performance Period*, performance for Plan purposes
shall be evaluated with respect to the financial performance of Bowne & Co. for
that 3-year period of time, as measured by the Company’s Return on Invested
Capital (“ROIC”).     •   ROIC for the applicable 3-year period of time shall be
calculated by the Company’s Chief Financial Officer and approved by the Audit
Committee of the Board of Directors. ROIC above 15% will be reduced to 15%. The
percent of RSUs to be issued to Participant as a Final Award will then be
determined from the table below. ROIC below 9% will result in no payout to
Participant.     •   If the calculated ROIC is other than 9%, 12% or 15%, the
percent of RSU to be issued to Participant as a Final Award will be interpolated
on a straight-line basis.

              Applicable Percent Return on   Percent of RSUs to be Issued Level
of Performance   Invested Capital   as Final Award Threshold   9%   50% of RSUs
Target   12%   100% of RSUs Maximum   15%   200% of RSUs

 

*   If the Maximum level of performance is achieved during the two calendar year
period 2006 and 2007, then the Performance Period will be shortened to those two
years.

- 7 -